DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
	
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 03/08/2021 has been entered.
 
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claims 1-17 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 1 recites the limitation "the push piece".  There is insufficient antecedent basis for this limitation in the claim.  Also, claim 2 recites “a push piece”, claims 16-17 recites “two push pieces” which tends to confusion since claim 1 refers to “the push piece” making it unclear if the push piece is the same member(s) as recited in claims 2 and 16-17 and/or if there are a plurality of push pieces.

Claim Rejections - 35 USC § 102/103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claim(s) 1-2 and 12-17 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Baxter, III et al. (US 20100072251 A1) or, in the Baxter, III et al. (US 20100072251 A1) in view of Barak (US 4930674 A).
Regarding claim 1, Baxter, III et al. discloses a stapler (100) capable of adjusting a formed staple height of a suture staple in the stapler, comprising: a first handle portion (102) and the first handle portion including a cartridge support (122) located at a distal end, a cartridge assembly (150), a drive assembly (200/160/168), and an adjustment mechanism (230/134) for adjusting the formed staple height of the suture staple, and a second handle portion including an anvil (130) located at a distal end, 
wherein, the cartridge assembly includes suture staples [0055]; the drive assembly is configured to drive the suture staple to leave the cartridge assembly to reach the anvil to be pressed and formed [0055-0057]; and the adjustment mechanism is positioned at a bottom of the cartridge and a cartridge support washer (134 with positioning surfaces 145, 146, and/or 147) and an adjustment washer (230) placed below the cartridge support washer, an upper surface of the cartridge support washer fitting a bottom surface of the push piece (steps, 231, 232, and/or 233), a bottom surface of the adjustment washer fitting an upper surface of a bottom of the cartridge support, fitting between the cartridge support washer and the adjustment washer capable to be adjusted to change the 
In the alternative, if it can be argued that Baxter, III et al. does not disclose the adjustment mechanism has an adjustment washer placed below the cartridge support washer, an upper surface of the cartridge and a support washer fitting a bottom surface of a push piece-
Barak also teaches two washer/screw adjustment mechanism (32/34) located between under both jaws (41/43) and on the bottom surface of a push member (5) wherein the washer/screw adjustment mechanism includes a rotary washer/thumb screw adjustment screw that adjust the height under both jaws (14, col. 3, lines 1-67, figs. 1-6).
Given the teachings and suggestion of Baxter, III et al. of having an adjustment mechanism for spacing the jaws the desired gap, it would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains to modify the adjustment mechanism to include an adjustment washer placed below the cartridge support washer, an upper surface of the cartridge and a support washer fitting a bottom surface of a push piece for further adjustment as taught by Barak.
Regarding claim 2, Baxter, III et al. discloses a cartridge (150) and staple pushers (168) disposed corresponding to the suture staples [0055-0057]; the drive assembly comprises a push button (204) and a push piece (202) that is connected to the push button and has a wedge-shaped distal end (figs. 1-3 and 14); and the push button is pushed to push the push piece [0065], the push piece having the wedge-shaped distal end drives the staple pushers one by one to move in a direction towards the anvil, and the staple pushers push a suture staple out from a cartridge hole to penetrate tissue closed by the first handle portion and the second handle portion to reach the anvil to be pressed into a "B" shape [0065-0069, 0075].  
Regarding claims 12 and 15-16, Baxter, III et al. discloses the cartridge assembly can be detached from the cartridge support (fig. 2), wherein there are two rows of suture staples [0055], wherein the drive assembly comprises a cutting knife (164), disposed between two push pieces (167,[0055], figs. 9-12).  
Regarding claim 13, Baxter, III et al. discloses the first handle portion further comprises a fixing rod (107) located in the middle, and the first handle portion and the second handle portion can be fixed through the fixing rod after the distal ends of the first handle portion and the second handle portion are closed [0058].  
Regarding claim 14, Baxter, III et al. discloses a staple slot piece (134) is disposed on the anvil, and the staple slot piece comprises a staple forming surface ([0075-0077], fig. 18).  
Regarding claim 17, Baxter, III et al. shows the cutting knife is disposed at a proximal end of the two push pieces, so that when the push button is pushed towards a distal end, tissue is sutured with suture staples and is then cut (figs. 9-10).  

Allowable Subject Matter
Claims 3-11 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
As allowable subject matter has been indicated, applicant's reply must either comply with all formal requirements or specifically traverse each requirement not complied with.  See 37 CFR 1.111(b) and MPEP § 707.07(a).

Reasons for Allowable Subject Matter
The following is an examiner’s statement of reasons for allowance: the prior art of record fails to teach or render obvious an adjustment 
While various features of the claimed subject matter are found individually in the prior art, a skilled artisan would have to include knowledge gleaned only from the applicant's disclosure to combine or modify the teachings of the prior art to produce the claimed subject matter, and thus obviousness would not be proper. See In re McLaughlin, 443 F.2d 1392, 170 USPQ 209 (CCPA 1971). There is no teaching, suggestion, or motivation found either in the references themselves or in the knowledge generally available to one of ordinary skill in the art to combine or modify the teachings of the prior art to produce the claimed invention, and thus obviousness would not be proper. See In re Fine, 837 F.2d 1071, 5 USPQ2d 1596 (Fed. Cir. 1988), In re Jones, 958 F.2d 347, 21 USPQ2d 1941 (Fed. Cir. 1992), and KSR International Co. v. Teleflex, Inc., 550 U.S. 398, 82 USPQ2d 1385 (2007).

	
Response to Arguments
Applicant’s arguments with respect to claim(s) 1-17 have been considered but are moot because the new ground of rejection does not rely on all references applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.

	Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ROBERT LONG whose telephone number is (571)270-3864.  The examiner can normally be reached on M-F, 9am-5pm, 8-9pm (EST).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/ROBERT F LONG/Primary Examiner, Art Unit 3731